[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:DEFENDANTS' MOTION FOR CONTEMPT AND SANCTIONS
The Court finds that the plaintiff, Charles Gattoni, has failed to obey the Court's order to return the disputed property to NSDA, and therefore, finds that he is in contempt of court. The Court, therefore, orders that he pay $250 for each day that he refuses to return the disputed property retroactively to the date of the Court's order March 3, 1998.
By way of sanctions, the Court also orders that Charles Gattoni pay the defendants' costs and attorney's fees for this motion.
D. Michael Hurley Judge Trial Referee